IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 00-41374
                        Conference Calendar



LEOPOLDO HERNANDEZ-MIRANDA,

                                         Petitioner-Appellant,

versus

ERNEST V. CHANDLER, Warden,

                                         Respondent-Appellee.

                       --------------------
          Appeal from the United States District Court
                for the Eastern District of Texas
                       USDC No. 1:00-CV-669
                       --------------------
                         December 12, 2002

Before JOLLY, JONES, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Leopoldo Hernandez-Miranda (“Hernandez”), federal prisoner

# 81659-071, appeals the district court’s dismissal of his 28

U.S.C. § 2241 petition, in which he raised 14 grounds for relief,

including that his conviction and sentence for possession of

marijuana with the intent to distribute were illegal following

Apprendi v. New Jersey, 530 U.S. 466 (2000).   Hernandez renews

only his Apprendi claim on appeal; because he does not renew the


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 00-41374
                                -2-

other 13 claims he raised in his § 2241 petition, those claims

are waived.   See Yohey v. Collins, 985 F.2d 222, 224-25 (5th Cir.

1993).

     The district court correctly determined that Hernandez did

not qualify for 28 U.S.C. § 2241 relief under the savings clause

of 28 U.S.C. § 2255.   Hernandez cannot make the showing required

to qualify for such relief because this court has recently held

that Apprendi is not retroactive on collateral review.   See

Wesson v. U.S. Penitentiary Beaumont, TX, 305 F.3d 343, 347-48

(5th Cir. 2002) (citing United States v. Brown, 305 F.3d 304, 310

(5th Cir. 2002)).

     The district court’s judgment is AFFIRMED.